     CASE 0:20-cv-01302-WMW-DTS Document 31-1 Filed 06/08/20 Page 1 of 4
                                     EXHIBIT 1


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and the                        Court File No. 20-cv-01302
Communications Workers of America,                                       (WMW/DTS)
On behalf of themselves and other
similarly situated individuals,

             Plaintiffs,
       v.                                       DECLARATION OF SIMON MOYA-
                                                                     SMITH
City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of Public
Safety Commissioner John Harrington, in
his individual and official capacity,
Minnesota State Patrol Colonel Matthew
Langer, in his individual and official
capacity; John Does 1-2, in their
individual and official capacities.

             Defendants.


       I, Simon Moya-Smith, state as follows:

1.     On May 31, 2020, I was stopped and detained by officers from the Minneapolis
       Police Department.

2.     At approximately 2:00 a.m., I was with a group of 12 to 14 Native American and
       Black activists, who were on their way home from the protest in honor of George
       Floyd.

3.     We were only a few blocks west from location where George Floyd was murdered
       when we were surrounded by 6 to 8 police cruisers.

4.     The officer in the passenger side of the lead car—a white woman with blond
       hair—swung the door open, shouting, “Get on the ground! Get the fuck on the
      CASE 0:20-cv-01302-WMW-DTS Document 31-1 Filed 06/08/20 Page 2 of 4
                                           EXHIBIT 1


        ground!” She pepper sprayed all of us.

5.      I and the rest of the group I was with obeyed the order, lying face down on the
        ground.

6.      The female officer continued to pepper spray us, one by one.

7.      One of the group members, a Native American woman who is an attorney, asked,
        “Are you literally macing us?”

8.      The female officer responded to the Native American attorney by pepper spraying
        her in the face.

9.      Another police officer approached me, while officers in the background laughed.
        The approaching officer asked, “Do you have any ID?”

10.     I responded that my identification was “in my back pocket, in my wallet.”

11.     The officer asked me, “Do you have any weapons or needles?” I replied that I did
        not.

12.     The officer asked me for my name. I responded, “My name is Simon Moya-
        Smith. I am a reporter with NBC News. My press badge is on my chest.”

13.     The officer told me to stay put.

14.     During this interaction with the second officer, the female officer berated us. She
        repeatedly shouted at our group to “get your face in the fucking ground” and
        “cross your fucking legs.”

15.     A third officer approached me, saying, “Roll on your side, Mr. Journalist.” This
        officer checked my pockets, despite having my pockets checked by the second
        officer.

16.     The third officer told me, “You’re going to be charged with, I don’t know,
        breaking curfew.”

17.     About 10 to 15 minutes later, we were all still lying face down on the concrete
        sidewalk. A fourth officer approached me, and with his left hand, he pulled me up
        by my right bicep. With his right hand, he grabbed a female protester by the bicep
      CASE 0:20-cv-01302-WMW-DTS Document 31-1 Filed 06/08/20 Page 3 of 4
                                         EXHIBIT 1


        too. This officer walked us to a nearby police cruiser.

18.     I told this officer, “I am a journalist with NBC News.” This officer eyed my press
        badge that was suspended from my neck, in front of my chest, and shrugged as he
        loaded me and the protester into the back of the police cruiser.

19.     Another protester was already in the backseat of this police cruiser.

20.     We were taken to the Fifth Precinct.

21.     The arresting officer, seated in the right passenger side of the cruiser, exited the
        car, opened the right back door, and began to take down the names and
        information of the two protesters in the car with me.

22.     The officer then came to my side of the car and opened the door.

23.     I still had my identification in my right hand, from when a police officer put it
        there as I was lying face down on the ground.

24.     The officer at the door of the cruiser said, “Oh, you have your ID ready for me.
        My man.”

25.     I was coughing from the pepper spray.

26.     I said to the officer, “Yes, and I have my press badge on my chest.”

27.     The officer asked, “You’re a journalist?” The officer stopped writing down the
        information from my ID.

28.     I responded affirmatively to his question.

29.     The officer asked me, “Well, did you tell any of the officers you’re a journalist?”
        “Yes,” I said, “several.”

30.     The officer summoned over another officer and informed him that I was press.

31.     The summoned officer stated, “Nope, we aren’t supposed to arrest those. Get him
        out of here.”
      CASE 0:20-cv-01302-WMW-DTS Document 31-1 Filed 06/08/20 Page 4 of 4
                                         EXHIBIT 1


32.     A third officer approached and said, “Did you check and see that his badge is
        real?” The third officer then laughed and walked to another cruiser.

33.     The two remaining officers drove the three of us—myself and the two protesters in
        the cruiser with me—off the precinct lot, stopping a few yards from National
        Guard soldiers and the Fifth Precinct.

34.     The officer on the passenger side of the cruiser stated to me, “You’re going to tell
        people we treated you good, right?” The other officer opened the back door of the
        cruiser to let me out.

35.     I said, “Sure.”

36.     The officers returned to the cruiser and drove off with the two protesters still in the
        backseat.


             I declare under penalty of perjury under the laws of United States of
        America that the foregoing is true and correct to the best of my knowledge.



        Dated: June 7, 2020
                                                            /s/ Simon Moya-Smith
                                                                  Simon Moya-Smith
